Order entered June 10, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00673-CV

                               IN RE MARY BARTON, Relator

                  Original Proceeding from the County Court at Law No. 2
                                  Kaufman County, Texas
                              Trial Court Cause No. 12P-033-2

                                              ORDER
       Before the Court is relator’s June 10, 2016 petition for writ of mandamus or alternatively

emergency rule 24.4 motion for review of supersedeas order. We STAY the trial court’s June 8,

2016 order, pending resolution of this petition for writ of mandamus.

       The Court requests that real parties in interest and respondent file their responses, if any,

to the petition on or before June 24, 2016.




                                                       /s/   LANA MYERS
                                                             JUSTICE